
	

111 HR 137 IH: Employment Eligibility Verification and Anti-Identity Theft Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 137
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly (for
			 himself, Mr. Wilson of South Carolina,
			 Mr. McCaul, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require an employer to take action after receiving
		  official notice that an individual’s Social Security account number does not
		  match the individual’s name, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Eligibility Verification
			 and Anti-Identity Theft Act.
		2.Requiring
			 agencies to send no-match letters
			(a)Social security
			 administrationThe Commissioner of the Social Security
			 Administration shall send a written notice to a person or entity each time that
			 the combination of name and Social Security account number submitted by the
			 person or entity for an individual does not match Social Security
			 Administration records.
			(b)Department of
			 homeland securityThe Secretary of Homeland Security shall send a
			 written notice to a person or entity each time that such Secretary determines
			 that an immigration status document or employment authorization document
			 presented or referenced by an individual during the process of completing the
			 attestations required by the person or entity for employment eligibility
			 verification was assigned to another person, or that there is no agency record
			 that the document was assigned to any person.
			3.Requiring
			 employers to take action upon receipt of a no-match
			 letterBeginning on the date
			 that is 6 months after the date of the enactment of this Act, a person or
			 entity that has received a written notice under section 2 shall, within 3
			 business days of receiving such notice, verify the individual’s employment
			 authorization and identity through the verification system established under
			 section 4.
		4.Verification
			 systemNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Homeland Security, in
			 consultation with the Commissioner of the Social Security Administration, as
			 appropriate, shall establish and administer a verification system through which
			 persons or entities that have received written notice under section 2 shall
			 verify an individual’s employment authorization and identity.
		5.Design and
			 operation of systemThe
			 verification system established under section 4 shall be designed and
			 operated—
			(1)to maximize its
			 reliability and ease of use, consistent with insulating and protecting the
			 privacy and security of the underlying information;
			(2)to respond to all
			 required inquiries under this Act regarding whether individuals are authorized
			 to be employed and to register all times when such inquiries are not
			 received;
			(3)with appropriate
			 administrative, technical, and physical safeguards to prevent unauthorized
			 disclosure of personal information; and
			(4)to have reasonable
			 safeguards against the system’s resulting in unlawful discriminatory practices
			 based on national origin or citizenship status, including—
				(A)the selective or
			 unauthorized use of the system to verify eligibility;
				(B)the use of the
			 system prior to an offer of employment; or
				(C)the exclusion of
			 certain individuals from consideration for employment as a result of a
			 perceived likelihood that additional verification will be required, beyond what
			 is required for most job applicants.
				6.Extension of
			 timeIf a person or entity in
			 good faith attempts to make an inquiry during the time period specified and the
			 verification system established under section 4 has registered that not all
			 inquiries were received during such time, the person or entity may make an
			 inquiry on the first subsequent working day in which the verification system
			 registers that it has received all inquiries. If the verification system cannot
			 receive inquiries at all times during a day, the person or entity merely has to
			 assert that the entity attempted to make the inquiry on that day for the
			 previous sentence to apply to such an inquiry, and does not have to provide any
			 additional proof concerning such inquiry.
		7.Retention of
			 proof of verification completionAfter completion of the verification process
			 established under section 4, a person or entity shall retain a paper,
			 microfiche, microfilm, or electronic version of the form received through the
			 verification process (or, in the case of a telephonic verification, a paper,
			 microfiche, microfilm, or electronic record of the telephonic verification code
			 number) and make it available for inspection by officers of the Department of
			 Homeland Security, the Special Counsel for Immigration-Related Unfair
			 Employment Practices, or the Department of Labor for 3 years after the date on
			 which the form or telephonic verification code number was received.
		8.Termination of
			 employment
			(a)Burden on
			 individual To resolve errorsIf a person or entity has received
			 an initial nonverification regarding an individual from the verification system
			 established under section 4, the person or entity shall notify the individual
			 in writing within 1 business day of such receipt. In such notice, the person or
			 entity shall advise the individual that the burden is on the individual to
			 resolve any error in the verification mechanism not later than 30 days after
			 the date on which the notice is issued. Such notice shall also state that the
			 person or entity shall be required to verify once again the individual’s
			 employment authorization and identity through the verification system
			 established under section 4, and to terminate any employment in the United
			 States, and any recruitment, hiring, or referral for employment in the United
			 States, of the individual, if a final nonverification is received.
			(b)Additional
			 verificationA person or entity that has issued a notice under
			 subsection (a) shall, within 33 business days of such issuance, verify once
			 again the individual’s employment authorization and identity through the
			 verification system established under section 4. Sections 6 and 7 shall apply
			 to such final verification in the same manner as such sections applied to the
			 initial verification.
			9.Final
			 verification
			(a)Within 7 days of
			 receiving final nonverification for an individual, the person or entity issued
			 a notice under section 8(a) of this Act shall provide the Commissioner of
			 Social Security with a copy of such individual’s verification form as described
			 in section 274A(b)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1324a(b)(3)) in addition to any other information regarding the last known
			 name, address, and location of such individual.
			(b)Within 3 business
			 days of receiving such notification, the Commissioner of Social Security shall
			 provide such information to the Secretary of Homeland Security.
			10.Employer
			 violationsA person or entity
			 shall be considered to have violated section 274A(a)(1)(A) of the Immigration
			 and Nationality Act (8 U.S.C. 1324a(a)(1)(A)) if the person or entity—
			(1)continues to
			 employ in the United States, or recruits, hires, or refers for employment in
			 the United States, an individual after receiving a final nonverification
			 regarding an individual from the verification system established under section
			 4; or
			(2)otherwise fails to
			 take an action required under this Act.
			11.Requirement to
			 participate in pilot programSection 402(e)(1) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended by adding at the end the following:
			
				(C)Any person or
				entity that, in a calendar year, receives written notice under section 2 of
				this Act with respect to more than 20 individuals, shall elect to participate
				in the basic pilot program described in section 403(a) and shall comply with
				the terms and conditions of such
				election.
				.
		12.Limitation on
			 use
			(a)In
			 generalNotwithstanding any other provision of law, nothing in
			 this Act shall be construed to permit or allow any department, bureau, or other
			 agency of the United States Government to utilize any information, data base,
			 or other records assembled under this Act for any other purpose other than as
			 provided for under this Act.
			(b)No national
			 identification cardNothing in this Act shall be construed to
			 authorize, directly or indirectly, the issuance or use of national
			 identification cards or the establishment of a national identification
			 card.
			13.Federal tort
			 claims act remedyIf an
			 individual alleges that the individual would not have been dismissed from a job
			 but for an error of the verification mechanism, the individual may seek
			 compensation only through the mechanism of chapter 171 of title 28, United
			 States Code (popularly known as the Federal Tort Claims Act), and injunctive
			 relief to correct such error. No class action may be brought under this
			 Act.
		14.Protection from
			 liability for actions taken on the basis of informationNo person or entity shall be civilly or
			 criminally liable for any action taken in good faith reliance on information
			 provided through the employment eligibility verification mechanism established
			 under this Act.
		
